213 S.W.3d 712 (2007)
STATE of Missouri, Respondent,
v.
Scott J. BARNHART, Appellant.
No. WD 66786.
Missouri Court of Appeals, Western District.
February 13, 2007.
Theresa Diana Lininger-Morman, Kansas City, MO, Arguing on behalf of Appellant.
James Francis Kanatzar, Deputy Prosecuting Attorney, Kansas City, MO, Arguing on behalf of Respondent.
Before ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
Scott J. Barnhart appeals his conviction for three counts of Violation of Adult Abuse Order in violation of sections 455.045, 455.050, and 455.085 RSMo.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).